Citation Nr: 1758955	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 9, 2013, and in excess of 20 percent from May 9, 2013, for spinal stenosis of the lumbar spine with degenerative arthritis, intervertebral disc syndrome and spondylothesis, status post posterior fusion and laminectomy (lumbar spine disability).

2.  Entitlement to a total disability rating based upon individual unemployability due exclusively to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.

This appeal before the Board of Veteran's Appeals (the Board) arises from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which RO assigned a 10 percent rating, following a grant of service connection for spinal stenosis, effective from April 17, 2008.

The Veteran filed a Notice of Disagreement (NOD) in October 2012, appealing the initial 10 percent rating, and contended that he was currently unemployable due to his service-connected lumbar spine disability.  As such, the Veteran has raised the issue of a total disability rating based on individual unemployability (TDIU) in connection with his appeal of an initial rating for his service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a May 2013 rating decision, the RO increased the disability rating for the lumbar spine disability from 10 percent to 20 percent, effective from May 9, 2013.  By that same rating action, and pursuant to Rice, the RO considered and denied the inferred issue of TDIU due to the service-connected lumbar spine disability.

In May The RO issued a Statement of the Case that addressed the 20 percent rating for the lumbar spine disability and denial of a TDIU rating.  In June 2013, the Veteran filed his Substantive Appeal (VA Form 9).  The Veteran has continued to appeal, requesting an even higher disability rating including a TDIU for his service-connected lumbar spine disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2015. A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The Board remanded this matter in September 2015 for additional development. The Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard. Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the RO issued a Supplemental Statement of the Case (SSOC), in which the RO rephrased the service-connected lumbar spine disability as spinal stenosis of the lumbar spine with degenerative arthritis, intervertebral disc syndrome and spondylothesis, status post posterior fusion and laminectomy.

Accordingly, the issues on appeal are as listed on the cover page.

In an April 2017 rating decision, the RO granted service connection for left lower extremity lumbar radiculopathy of the sciatic nerve, rated 10 percent disabling from January 21, 2009 to April 9, 2017, and rated 20 percent disabling from April 10, 2017.  The Veteran filed a NOD in May 2017.  Notably, however, the information of record also reflects that the RO acknowledged the Veteran's NOD in a May 2017 letter.  As such, the RO has proceeded to undertake additional action of this issue, which it has not yet completed and considered, in accordance with 38 C.F.R. § 3.2600 (DRO Review Process) and 38 C.F.R. § 19.26(a) (initial action by RO when timely NOD is filed).  Hence, any action by the Board in accordance with the Court's ruling in Manlicon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, this discrete issue will not be addressed as a part of the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Prior to May 9, 2013, the Veteran's service-connected lumbar spine disability was manifested, in relevant part, by forward flexion of the thoracolumbar spine of 90 degrees; a combined range of motion of the thoracolumbar spine of 195 degrees; and no muscle spasm and guarding not resulting in an abnormal gait or abnormal spinal contour; there is no evidence of ankylosis, or incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.

2.  From May 9, 2013 and onward, the Veteran's service-connected lumbar spine disability was manifested, in relevant part, by forward flexion of the thoracolumbar spine of 50 degrees; a combined range of motion of the thoracolumbar spine of 160 degrees; and no muscle spasm and guarding not resulting in an abnormal gait or abnormal spinal contour; there is no evidence of ankylosis, or incapacitating episodes of at least 2 weeks during a 12 month period.

3.  The record evidence does not support a finding that the Veteran's service-connected lumbar spine disability precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

1.  Prior to May 9, 2013, the criteria for an initial rating in excess of 10 percent for the lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5238 (2017).

2.  From May 9, 2013, the criteria for a rating of 20 percent, but not higher, for the lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 3.10, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5238 (2017).

3.  The criteria for entitlement to a total disability rating based on individual unemployability due to the service-connected lumbar spine disability have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted. Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA has a duty to assist a claimant in the development of a claim by assisting in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. This duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts as well to obtain private medical records. 38 C.F.R. § 3.159(c)(1). The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. The claimant must provide enough information to identify and locate the existing records. 38 C.F.R. § 3.159(c)(i). If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records. 38 C.F.R. § 3.159(c)(1)(ii).

In this case, VA obtained the Veteran's service and VA treatment records, various private medical records, and provided the Veteran with a VA examination in April 2017.

Several private medical treatment records remain outstanding as well as the Veteran's employment records. In the June 2015 Board hearing, the Veteran stated he underwent two surgeries since 2008 with a private doctor. The Veteran also testified at the hearing that he would obtain tax and other employment records to support his TDIU claim. The undersigned Veterans Law Judge held the record open for 60 days to allow the Veteran to submit this additional evidence.

The Veteran did not submit the additional evidence before the record closed and the Board remanded the claims. In the remand, the Board requested VA obtain private medical records and employment records, to include the Veteran's employment with USPS, Prizers, and U-Haul-It. VA sent a letter to the Veteran in January 2016 requesting the Veteran send treatment records for private medical treatment as well as authorize VA to obtain the treatment records on the Veteran's behalf. See January 2016 VCAA letter.

The Veteran was asked to complete and return the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability as well as employment records. Id. The Veteran did not submit his VA Form 21-8940, nor were any private treatment records or employment records submitted to VA.

The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran has not submitted additional medical records or records that indicate he is unable to secure and follow a substantially gainful occupation. Therefore, the duties to notify and assist have been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Ratings - Lumbar Spine

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after an award of service connection, the evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2017). 

The Veteran's lumbar spine disability has been rated as 10 percent disabling from April 17, 2008, to May 8, 2009; and rated as 20 percent disabling, effective from from May 9, 2013, under Diagnostic Code 5242-5238.  See 38 C.F.R. § 4.27 (If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  The Veteran contends that a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for diseases and injuries of the spine (General Rating Formula), ratings are assigned as follows:  

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

38 C.F.R. § 4,71a, General Rating Formula, Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, Diagnostic Codes 5235 to 5243.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees. Id.

Intervertebral disc syndrome may be evaluated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

In this case, the Veteran reported he had periodic back stiffness with sitting or from being in the wrong position, causing difficulty in straightening up and walking for 1-10 minutes.  See July 2008 VA Treatment Records.  The pain intermittently went down his left mid-thigh.  Id.  The Veteran also stated his back had continued to worsen when he moves and gets out of bed.  See December 2008 VA Treatment Records.  The lower back pain radiated to his buttocks, but not down his legs, that sometimes limits him from walking or even standing.  Id.

A July 2011 VA examination found the Veteran had forward flexion of 90 degrees.  The Veteran's combined range of motion was 195 degrees, the combination of his forward flexion, extension, right and left lateral flexion, and right and left rotation.  See July 2011 VA examination.  The Veteran also had functional loss of range of motion of the thoracolumbar spine after repetitive use due to pain on movement and interference with sitting, standing, and/or weight-bearing.  Id.  The Veteran was unable to perform repetitive use testing because he gets dizzy.  Id.  The examiner did not find guarding or muscle spasm of the Veteran's thoracolumbar spine.  Id.  Additionally, the Veteran's spine condition impacted the Veteran's ability to work, although the Veteran was working at the time of the examination.  Id.

A May 2013 VA examination found the Veteran had forward flexion of 50 degrees with no objective evidence of painful motion.  The Veteran's combined range of motion was 160 degrees. See May 2013 VA examination.  The veteran had functional loss due to pain on movement and interference with sitting, standing, and/or weight-bearing.  Id.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Id.  The examiner did not find any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  Id.

The Veteran testified in June 2015 that he had two surgeries on his back since 2008 and has five screws in his back.  See June 2015 Board Hearing Transcript, p. 9.  The Veteran reported he had excruciating pain that centered on his buttocks and lower back and went down both his legs.  Id. at 17.  He stated that his stenosis is so bad he just has to be medicated.  Id. at 9.  The Veteran reported his pain had gotten progressively worse and he had trouble getting out of bed.  Id. at 23, 26.

An April 2017 VA examination showed the Veteran's forward flexion to 70 degrees with pain noted on examination and causing functional loss.  His initial range of motion measurements were abnormal or outside of normal range.  See April 2017 VA examination.  The Veteran's combined range of motion was 140 degrees.  Id.  The Veteran reported having functional loss or functional impairment of the thoracolumbar spine.  Id.  He can walk 2 blocks, stand no longer than 5 minutes, and needs position change while sitting every 30 minutes.  Id.  He avoids any lifting, bending, and twisting.  Id.  The Veteran did not report any flare-ups of his thoracolumbar spine, does not have guarding or muscle spasm of the thoracolumbar spine, and no ankylosis of the spine.  Id.  The April 2017 VA examiner found a progression in the Veteran's symptoms, however, did not give a change to the service connected diagnosis and did not render any additional diagnoses.  Id.

The Veteran's VA treatment records in August 2015 documented plain films of the Veteran's spine showing 5 non rib-bearing vertebras in satisfactory anatomic alignment.  See August 2015 VA treatment records.  The findings showed no compression, spondylolisthesis or spondylolysis.  Id.  April 2017 VA treatment records showed severe diffuse lumbar spondylosis most severe at L1-2 and L2-3; right posterior disk herniation and severe central canal stenosis.  The Veteran's back showed decreased range of motion.  Flexion was to 60 degrees limited by pain which was localized to the lower lumbar region.  See June 2017 VA treatment records.

After a careful and considered review of the record evidence, as discussed above, the Board finds that an initial evaluation in excess of 10 percent is not warranted at any point prior to May 9, 2013.  In this regard, the Veteran's functional limitation of motion of the thoracolumbar spine was 90 degrees with a combined range of motion of 160 degrees in July 2011.  There was no evidence of guarding, muscle spasm, or ankylosis of the lumbar spine.  The Veteran stated he has ongoing and worsening pain and gets dizzy upon repetitive motion.  The Veteran's spinal disability does not meet the requirements for a 20 percent rating prior to May 9, 2013.  His spinal disability does not manifest with forward flexion of the thoracolumbar spine between 30 and 60 degrees, a combined range of motion of more than 120 degrees, or exhibits muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation before May 9, 2013.  Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his lumbar spinal stenosis does not meet the criteria for a rating in excess of 10 percent prior to May 9, 2013.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Upon review of the record evidence on and after May 9, 2013, the Board finds that an evaluation in excess of 20 percent is not warranted.  The Veteran's forward flexion of his thoracolumbar spine was 50 degrees, with a combined range of motion of 160 degrees in May 2013.  The Veteran's forward flexion in April 2017 was 70 degrees with pain and a combined range of motion of 140 degrees.  VA treatment records showed his forward flexion at 60 degrees also in June 2017.  The Veteran testified that he had two surgeries on his back, experiences on-going pain, and has five screws in his back.  However, as noted above, the Board finds the objective medical evidence to be more probative than the Veteran's lay evidence in determining that his spinal stenosis on and after May 9, 2013 does not meet the criteria for a rating in excess of 20 percent.  Id.  The Veteran's spinal disability did not manifest with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having duration of at least 2 weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record and notations of any such incapacitating episodes in the VA and private examinations by either the Veteran or the examiners at any time during the appeal period.

In sum, the Board finds the preponderance of the evidence weighs against the assignment of an initial evaluation for the Veteran's lumbar spine disability greater than 10 percent prior to May 9, 2013, or greater than 20 percent on May 9, 2013 and thereafter.  The benefit of the doubt rule does not apply to this stage of the appeal. See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TDIU

The Veteran seeks entitlement to a TDIU based on his service-connected lumbar spine disability.  The Veteran reports that he is no longer able to work as result of the severity of his symptoms and limitation due to his lumbar spine disability.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disability(ies), employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Pursuant to 38 C.F.R. § 4.16 (b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2017).  The Veteran has a service-connected lumbar spine disability rated at 40 percent, and therefore does not meet the requirements for schedular TDIU. 

Nevertheless, the Board must consider whether the evidence warrants referral to the Director of Compensation Service for consideration of a total disability rating based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 6 (2001).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In an April 2017 supplemental statement of the case, the RO denied entitlement to TDIU due to his service-connected lumbar spine disability, because the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a), as well as the fact that he failed to complete and return VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran still has not done so.  Therefore, the Board finds there is insufficient evidence of record to show that the severity of the Veteran's service-connected lumbar spine disability precludes him from securing and following a substantially gainful occupation in light of his education, training, and employment background.

In September 2015, the claim for a TDIU due to the service-connected lumbar spine disability, pursuant to Rice, was remanded with instructions to send the Veteran a Form 21-8940 so he could provide his employment history.  The Veteran was sent this form in January 2016, but he did not return this form.  Thus, no new information has been associated with the claims file since the February 2015 Board Hearing with regard to the Veteran's work history.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The most recent information available suggests that the Veteran is not currently working and does not demonstrate that such unemployment was due solely to his-service connected lumbar spine disability.  The Veteran did not submit a VA Form 21-8940 or other employment history verifying the cause of his unemployment, other than due to his voluntary retirement for which he receives Social Security retirement benefits.

The June 2011 VA examiner found that the Veteran was self-employed, installing appliances and ventilation, but the Veteran stated he had to hire help to move heavy items and turned down some jobs.  See June 2011 VA examination.

An October 2011 VA examination stated that the Veteran taught electronics, as a desk job, for nine years after leaving the service and then was self-employed in sales for 22 years.  The sales mostly did not involve any significant physical labor. See October 2011 VA examination.

The Veteran testified he worked as an independent contractor for Prizer's as a salesperson from 2005 to about 2011.  See June 2015 Board Hearing Transcript, p. 29.  He testified to the effect that he sat at a desk and sold appliances for other people.  Id.  The most the Veteran could recount was that he earned approximately $37,000 per year.  Id.  He stated he has attempted to obtain other sales positions, but is told the companies are not hiring.  Id.

The Veteran stated that he quit his previous job as a self-employed appliance ventilation and installation technician due to his inability to handle the weight of the appliances.  See May 2013 VA examination.  The Veteran elaborated that he obtained employment with the Postal Service in November 2012, and that he worked there for one to two years.  Id.  The Veteran stated he was let go after presenting his employer with a doctor's letter prohibiting him from lifting anything over 10 or 15 pounds for 90 days, and feels he is now unemployable.  See June 2015 Board Hearing Transcript, p. 18.

The Veteran related that he then obtained a job at U-Haul, where he worked for two weeks.  Id. at 22.  He testified that he made $600 in that two weeks and was let go because he could not physically do the job.  Id. at 21.  He also testified he was let go because there was no work when he showed up to his job site.  Id. at 23.

In November 2016, the Veteran stated he cannot work because he is on medication which he takes three times per day.  See November 2016 Statement in Support of Claim.  He stated that his medication affects his speech which keeps him from being employed.  Id.  He stated his back keeps him from walking, standing, and sitting for long periods of time.  Id.

The VA examiner in April 2017 opined that the Veteran was currently able to function and lives on his own.  The examiner explained that the Veteran avoids lifting, bending, and twisting, and can stand no more than five minutes but can walk two blocks.  See April 2017 VA examination.

This evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation.  Instead, it shows that the Veteran was able to work as a salesman for twenty-two years.  Similarly, he testified he was able to get a job at the Postal Service and subsequently at U-Haul.  The Veteran states he was let go of U-Haul for two different reasons, due to the physical demands and due to a lack of work.  No other evidence was provided to show the reason for the Veteran's loss of employment with the Postal Service and U-Haul.

Although the Veteran's lumbar spine disorder may have made employment more difficult, the record as a whole does not establish that his lumbar spine disorder prevented him from engaging in employment, which is supported by the fact that the Veteran was able to retain employment for 22 years and then obtain employment with the Postal Service and U-Haul.  The Veteran likewise has training in electronics and is able to perform the duties of a desk job with electronics or in sales.

Therefore, in light of the above evidence of record, and given that the Veteran has not identified any specific outstanding records that indicate he is unable to secure and follow a substantially gainful occupation due to his service-connected lumbar spine disability, the Board determines that the criteria for a TDIU rating, including referral for extra-schedular consideration, is warranted.  See Wood at 193 (1991) (noting that the duty to assist is a "two-way street").  The appeal is denied.




ORDER

Entitlement to an initial rating in excess of 10 percent prior to May 9, 2013, and in excess of 20 percent from May 9, 2013, for spinal stenosis of the lumbar spine with degenerative arthritis, intervertebral disc syndrome and spondylothesis, status post posterior fusion and laminectomy (lumbar spine disability), is denied.

Entitlement to a total disability rating based on individual unemployability due to the service-connected lumbar spine disability is denied.




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


